DETAILED ACTION

Status of Claims
Claims 1 – 15 were previously pending and subject to a non-final office action mailed 05/12/2022. Claims 1 – 5 & 7 – 15 were amended in a reply filed 09/12/2022. Claims 1 – 15 are currently pending and subject to the final office action below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/29/2022 was filed before the mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
The previous 112(a) rejection of claims 9 – 14 has been overcome by the currently amended claims; however, see below for new grounds of rejection under 35 USC 112(a). 

Applicant’s arguments with respect to the previous rejection of the claims under 35 USC 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 09/12/2022 concerning the previous rejection under 35 USC 101 have been fully considered but are not persuasive. 

Applicant initially argues, on pgs. 10 – 11, that “the instant claims (e.g., claim 1) do not recite any type of commercial or legal agreements, nor do the instant claims recite any type of relationship between people. In fact, instant claim 1 recites a computing device processing received items automatically. For example, instant claim 1 recites “scanning a plurality of items,” “performing ...a display task,” and “calculating a total number of items.” None of these steps creates a contract agreement or involves interpersonal activities.”

Examiner respectfully disagrees, and initially notes that “scanning a plurality of items” is a limitation that was not classified as being included in the recited judicial exception, and is instead analyzed with regards to steps 2A Prong 2 and 2B. The limitations of “identifying attribute information of each of the plurality of items, wherein the attribute information of each of the plurality of the items comprises information indicating whether the respective item is ordered by the first fulfillment center on behalf of a second fulfillment center,” “automatically presenting, in response to the attribute information, item quantity information associated with each of the plurality of the items,” “performing, based on attribute information indicating that one or more first items, of the plurality items, are not ordered on behalf of the second fulfillment center, a display task for each of the one or more first items,” “omitting, based on attribute information indicating that one or more second items, of the plurality items, are ordered on behalf of the second fulfillment center, the display task for each of the one or more second items,” “providing, upon determining that the one or more second items are ordered on behalf of the second fulfillment center, destination information of a tote corresponding to the one or more second items based on the attribute information of the one or more second items,” and “calculating a total number of items assigned to the tote to be less than a maximum transferable quantity associated with the second fulfillment center,” as drafted, are processes that, under the broadest reasonable interpretation, covers performance of the limitation in a commercial interaction or while managing personal behavior or relationships or interactions between (including following rules or instructions), but for the recitation of generic computer components.  That is, other than reciting an “application-specific integrated circuit,” “electronic apparatus,” “transceiver,” “processor,” and “non-transitory computer readable recording medium” configured to implement the method, nothing in the claim element precludes the step from practically being performed in a commercial interaction. For example, but for the generic computer components, the functions in the context of this claim encompass providing handling instructions for received items based on whether the items were ordered for another facility. Examiner submits that providing handling instructions for business inventory based on whether the inventory was ordered or not indeed would be implemented as part of a business relation between multiple fulfillment centers, or between a manager and a dock worker, for example. This process could also be reasonably described as following rules or instructions when a dock worker follows handling rules or instructions for where to place certain received items – and would thus be described as “managing personal behavior or relationships or interactions between people.” If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in a commercial interaction, business relation, or while managing relationships between people, but for the recitation of generic computer components, then it falls within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas e.g., “commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations),” as well as “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” Accordingly, the claim recites an abstract idea. 

Applicant next argues, regarding step 2A Prong 2, on pg. 11, that “the claims as a whole implement the alleged abstract idea into a practical application in a manner that imposes a meaningful limit on the abstract idea” because “the problem of how to “prevent[] a redundant procedure in a warehouse process and a transfer process of an item” is solved by particular technical steps such as “scanning a plurality of items,” “omitting, based on attribute information indicating that one or more second items, of the plurality items, are ordered on behalf of the second fulfillment center, the display task for each of the one or more second items,” “providing ...destination information” and “calculating a total number of items.””

Examiner respectfully disagrees, as Applicant’s invention does not entail any improvements to the functionality of a computing device or any other technology. For example, as cited from Enfish, “the first step in the Alice inquiry in this case asks whether the focus of the claims is on the specific asserted improvement in computer capabilities (i.e., the self-referential table for a computer database) or, instead, on a process that qualifies as an “abstract idea” for which computers are invoked merely as a tool. As noted infra, in Bilski and Alice and virtually all of the computer-related § 101 cases we have issued in light of those Supreme Court decisions, it was clear that the claims were of the latter type—requiring that the analysis proceed to the second step of the Alice inquiry, which asks if nevertheless there is some inventive concept in the application of the abstract idea.” See Alice, 134 S. Ct. at 2355, 2357–59. In this case, however, the plain focus of the claims is not to an improvement to computer functionality itself, but “on economic or other tasks for which a computer is used in its ordinary capacity” (e.g., “the problem of how to “prevent[] a redundant procedure in a warehouse process and a transfer process of an item”). The steps of “omitting, based on attribute information indicating that one or more second items, of the plurality items, are ordered on behalf of the second fulfillment center, the display task for each of the one or more second items,” “providing ...destination information” and “calculating a total number of items” are a part of the recited judicial exception, which is merely applied on generically-recited computing devices. Furthermore, the step of “scanning a plurality of items” is mere extrasolution activity that is appended to the judicial exception. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 

Applicant next argues, regarding step 2B, on pgs. 11 – 12, that “the claimed features such as the “performing, based on attribute information indicating that one or more first items, of the plurality items, are not ordered on behalf of the second fulfillment center, an inspection task for each of the one or more first items,” “omitting, based on attribute information indicating that one or more second items, of the plurality items, are ordered on behalf of the second fulfillment center, the inspection task for each of the one or more second items” are additional elements that “amount to significantly more than the judicial exception itself,” and that “The Office Action fails to establish the above-quoted features are well-understood.”

Examiner respectfully disagrees, and initially notes that above-quoted steps not only are not recited in the independent claims (e.g., “inspection task”), but Applicant has not explained how the cited limitations amount to significantly more than the alleged abstract idea. Nonetheless, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer-related elements of “application-specific integrated circuit,” “electronic apparatus,” “transceiver,” “processor,” and “non-transitory computer readable recording medium” amount to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. There is no indication that the combination of elements, taken both individually and as an ordered combination, improves the functioning of a computer or improves any other technology. Thus, the claims are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claims 1, 9, & 15 recite the limitations: “performing, based on attribute information indicating that one or more first items, of the plurality items, are not ordered on behalf of the second fulfillment center, a display task for each of the one or more first items; omitting, based on attribute information indicating that one or more second items, of the plurality items, are ordered on behalf of the second fulfillment center, the display task for each of the one or more second items;”

A review of Applicant’s entire specification produced the following relevant section:

[0081] “The electronic apparatus 100 according to various example embodiments may identify attribute information of the item based on order placement- related information in a step of the unloading task 310 (refer to FIG. 3) performed after the item is delivered to the first fulfillment center. For example, the order placement- related information may include information indicating that at least some of the items ordered by the first fulfillment center are ordered by the first fulfillment center on behalf of another fulfillment center (or other fulfillment centers).”

While the aforementioned section of Applicant’s instant specification discloses that items may have attribute information that indicates that the items are ordered by the first fulfillment center on behalf of another fulfillment center, it fails to disclose that a display task is performed when the attribute information does indicate that the items are not ordered by the first fulfillment center on behalf of another fulfillment center as claimed. Furthermore, there is no written support omitting a display task when attribute information that indicates that the items are ordered by the first fulfillment center on behalf of another fulfillment center. Moreover, any negative limitation or exclusionary proviso (e.g., a limitation which omits a display task, or information indicating items are not ordered on behalf of the second fulfillment center) must have basis in the original disclosure. The mere absence of a positive recitation is not basis for an exclusion. (See MPEP § 2173.05(i)).

In addition, claims 2 – 8 & 10 – 14 depend upon claims 1, 9, & 15, but fail to remedy the deficiencies, and therefore are rejected for inheriting the deficiencies.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “identifying attribute information of each of the plurality of items, wherein the attribute information of each of the plurality of the items comprises information indicating whether the respective item is ordered by the first fulfillment center on behalf of a second fulfillment center,” “automatically presenting, in response to the attribute information, item quantity information associated with each of the plurality of the items,” “performing, based on attribute information indicating that one or more first items, of the plurality items, are not ordered on behalf of the second fulfillment center, a display task for each of the one or more first items,” “omitting, based on attribute information indicating that one or more second items, of the plurality items, are ordered on behalf of the second fulfillment center, the display task for each of the one or more second items,” “providing, upon determining that the one or more second items are ordered on behalf of the second fulfillment center, destination information of a tote corresponding to the one or more second items based on the attribute information of the one or more second items,” and “calculating a total number of items assigned to the tote to be less than a maximum transferable quantity associated with the second fulfillment center.” 

	2A Prong 1: The limitations of “identifying attribute information of each of the plurality of items, wherein the attribute information of each of the plurality of the items comprises information indicating whether the respective item is ordered by the first fulfillment center on behalf of a second fulfillment center,” “automatically presenting, in response to the attribute information, item quantity information associated with each of the plurality of the items,” “performing, based on attribute information indicating that one or more first items, of the plurality items, are not ordered on behalf of the second fulfillment center, a display task for each of the one or more first items,” “omitting, based on attribute information indicating that one or more second items, of the plurality items, are ordered on behalf of the second fulfillment center, the display task for each of the one or more second items,” “providing, upon determining that the one or more second items are ordered on behalf of the second fulfillment center, destination information of a tote corresponding to the one or more second items based on the attribute information of the one or more second items,” and “calculating a total number of items assigned to the tote to be less than a maximum transferable quantity associated with the second fulfillment center,” as drafted, are processes that, under the broadest reasonable interpretation, covers performance of the limitation in a commercial interaction, business relation, or while managing relationships between people, but for the recitation of generic computer components.  That is, other than reciting an “application-specific integrated circuit,” “electronic apparatus,” “transceiver,” “processor,” and “non-transitory computer readable recording medium” configured to implement the method, nothing in the claim element precludes the step from practically being performed in a commercial interaction. For example, but for the “application-specific integrated circuit,” “electronic apparatus,” “transceiver,” “processor,” and “non-transitory computer readable recording medium,” the functions in the context of this claim encompass providing handling instructions for received items based on whether the items were ordered for another facility. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in fundamental economic practices, a commercial interaction, business relation, or while managing relationships between people, but for the recitation of generic computer components, then it falls within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas e.g., “commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations),” as well as “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” Accordingly, the claim recites an abstract idea. 

2A Prong 2: This judicial exception is not integrated into a practical application. The claims recite the additional computer-related elements of “application-specific integrated circuit,” “electronic apparatus,” “transceiver,” “processor,” and “non-transitory computer readable recording medium” that amount to an instruction to “apply it.”  In particular, the additional element of “application-specific integrated circuit” is recited at a high level of generality (see, e.g., the instant spec., para. 14); therefore, when taken individually and in combination, amounts to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)). The additional element of “electronic apparatus” is recited at a high level of generality (see, e.g., the instant spec., para. 40); therefore, when taken individually and in combination, amounts to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)). The additional element of “transceiver” is recited at a high level of generality (see, e.g., the instant spec., para. 17); therefore, when taken individually and in combination, amounts to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)). The additional element of “processor” is recited at a high level of generality (see, e.g., the instant spec., para. 37); therefore, when taken individually and in combination, amounts to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)). The additional element of “non-transitory computer readable recording medium” is recited at a high level of generality (see, e.g., the instant spec., para. 18); therefore, when taken individually and in combination, amounts to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)). The claims further recite the additional elements of “item,” “fulfillment center,” and “tote.” The additional element of “tote” is recited at a high level of generality (see, e.g., the instant spec., para. 49); therefore, when taken individually and in combination, merely limits the field of use of the judicial exception to the art of shipping (see MPEP 2106.05(h)). The additional elements of “items” are recited at a high level of generality (see, e.g., the instant spec., para. 54); therefore, when taken individually and in combination, merely limits the field of use of the judicial exception to the art of shipping (see MPEP 2106.05(h)). The additional element of “fulfillment center” is recited at a high level of generality (see, e.g., the instant spec., para. 62); therefore, when taken individually and in combination, merely limits the field of use of the judicial exception to the art of shipping (see MPEP 2106.05(h)). The step of “scanning a plurality of items” is mere extrasolution activity that is appended to the judicial exception. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 

2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer-related elements of “application-specific integrated circuit,” “electronic apparatus,” “transceiver,” “processor,” and “non-transitory computer readable recording medium” amount to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The additional elements of “item,” “fulfillment center,” and “tote” are recited at a high level of generality merely limit the field of use of the judicial exception to the art of deliveries / shipping, and likewise does not add significantly more to the abstract idea. The extrasolution activity of “scanning a plurality of items” is similar to functionality found by the courts to be well-understood, routine, and conventional activities (See MPEP § 2106.05(d)(II), noting “Electronically scanning or extracting data from a physical document),” and thus do not amount to significantly more. There is no indication that the combination of elements, taken both individually and as an ordered combination, improves the functioning of a computer or improves any other technology. Thus, the claims are not patent eligible.

Dependent claims 2 – 8 & 10 – 14 are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception. The additional elements of “item,” “fulfillment center,” “tote,” and “box” in the dependent claims are recited at a high level of generality merely limit the field of use of the judicial exception to the art of deliveries / shipping, and likewise does not add significantly more to the abstract idea. The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims neither integrate the judicial exception into a practical applicant, nor do they amount to an improvement in the functionality of a computer or any other technology, and are therefore ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 3, 6, 8 – 11, & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Arun Singhal et al. (US 9336509 B1), in view of Gravelle et al. (US 20200279217 A1).

As per claim 1, Arun Singhal discloses a method executed by an application-specific integrated circuit (claim 8, abstract, & C 19, L 51 – 54) comprising:

	• scanning a plurality of items transported to a first fulfillment center (C 7, L 39 – 47 and C 8, L 14 – 26, scanning items that have been received at a distribution facility.)

	• and identifying attribute information of each of the plurality of items (C 6, L 2 – 14 and C 7, L 47 – 60, identifying attribute information for each item that indicates whether each received item is eligible or ineligible for “crossdocking and/or transshipment”); 

	• wherein the attribute information of each of the plurality of the items comprises information indicating whether the respective item is ordered by the first fulfillment center on behalf of a second fulfillment center (C 3, L 8 – 17 and C 5, L 13 – 47, the “control system” for the first fulfillment center selects items to be transshipped to a second fulfillment center.);

	• automatically presenting, in response to the attribute information, item quantity information associated with each of the plurality of the items (C 5, L 57 – 61, presenting a quantity of items in a case that are selected for transshipment.);

	• performing, based on attribute information indicating that one or more first items, of the plurality items, are not ordered on behalf of the second fulfillment center, a display task for each of the one or more first items (C 7, 55 – 62, items that have not been selected for transshipment to a second fulfillment center are placed in inventory storage. Also C 10, L 24 – 38, stowing received items into inventory at the first fulfillment center.);

	• omitting, based on attribute information indicating that one or more second items, of the plurality items, are ordered on behalf of the second fulfillment center, the display task for each of the one or more second items (C 5, L 41 – 48 and C 14, L 44 – 67, items indicated as ordered for the second facility are sent directly to an outbound dock without placing the items into storage.);

	• and providing, upon determining that the one or more second items are ordered on behalf of the second fulfillment center, destination information of a tote corresponding to the one or more second items based on the attribute information of the one or more second items (C 3, L 18 – 27, providing an “outbound dock” destination information for a container of items that have been ordered for the second facility. Also C 12, L 3 – 19, providing instructions to direct a container of transshipment items to be moved to a “shipping area” (i.e., destination information) at the first fulfillment center.);

To the extent to which Arun Singhal does not appear to explicitly disclose the following limitation, Gravelle teaches:

	• calculating a total number of items assigned to the tote to be less than a maximum transferable quantity associated with the second fulfillment center (See paras. 12 & esp. 329, noting that only seven units are transferred to a requesting micro facility, instead of all the units of the maximum transferable quantity contained in a case of the items, in order to reduce the storage requirements at the micro facility. As per at least para. 220, the transfer items are assigned to an outbound bin for transfer items.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Gravelle in the invention of Arun Singhal with the motivation “to optimally balance resources and bring them closer to customers” (Gravelle, 19).

As per claim 9, see the above relevant rejection of claim 1. Arun Singhal additionally discloses an electronic apparatus comprising: a transceiver; and a processor electrically connected to the transceiver, wherein the processor is configured to cause the electronic apparatus to perform actions (C 17, L 35 – C 18, L 39, processor 810 coupled to network interface 840 (transceiver), the processor configured to implement the functions and methods.

As per claims 2 & 10, Arun Singhal / Gravelle discloses the limitations of claims 1 & 9. To the extent to which Arun Singhal does not appear to explicitly disclose the following limitation, Gravelle teaches:
	
• wherein the destination information of the tote comprises destination information associated with a task for classifying the one or more second items to another tote corresponding to another fulfillment center to transfer the item to another fulfillment center (215 – 216, classifying transfer items from “the SCS bin(s) containing the needed product type(s)” to “a specified empty MCS bin 224 b” for transfer to a second facility.). Rationale to combine Gravelle persists.

As per claims 3 & 11, Arun Singhal / Gravelle discloses the limitations of claims 1 & 9. To the extent to which Arun Singhal does not appear to explicitly disclose the following limitation, Gravelle teaches:

	• providing information regarding at least one transfer candidate fulfillment center capable of receiving the one or more second items (213 – 214, providing “the Facility_ID of the needful facility”). Rationale to combine Gravelle persists. 

Arun Singhal further discloses:

	• providing… transferable quantity information of the one or more second items corresponding to the transfer candidate fulfillment center based on the attribute information of the one or more second item in response to a determination that the one or more second items corresponds to targets to be transferred to another fulfillment center (C 5, L 57 – 61, presenting a minimum transferable quantity of items in the smallest units of a case for items that are selected for transshipment.).

As per claim 6, Arun Singhal / Gravelle discloses the limitations of claim 3. To the extent to which Arun Singhal does not appear to explicitly disclose the following limitation, Gravelle teaches:

	• wherein quantity information in units of a box that contains a predetermined number of items and remaining item quantity information less than the predetermined number of items (218, updating inventory records to indicate the remaining quantity of units that were removed from a storage bin.). Rationale to combine Gravelle persists.

As per claim 8, Arun Singhal / Gravelle discloses the limitations of claim 1. To the extent to which Arun Singhal does not appear to explicitly disclose the following limitation, Gravelle teaches:

	• providing type information of the one or more second items to be accommodated in the tote based on the attribute information of the one or more second items such that items corresponding to a same attribute are accommodated in one tote (214, providing the “Product_ID(s)” of “product types” as well as “the quantity of each of the product types required at the needful facility” that are to be transferred. As per 216 & 218, an “empty MCS bin 224 b” is retrieved to store the plurality of items of the “product type” to be transferred.). Rationale to combine Gravelle persists.

As per claim 15, see the above relevant rejection of claim 1. Arun Singhal additionally discloses a non-transitory computer readable recording medium comprising a computer program for performing a logistics management method (Claim 16 & C 18, L 57 – C 19, L 3).

Claims 4 – 5, 12, & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Arun Singhal / Gravelle, in view of Greenberg (US 20180211203 A1).

As per claims 4 & 12, Arun Singhal discloses the limitations of claims 3 & 11. Regarding the following limitation, 

• determining a second fulfillment center to transfer the one or more second items among the at least one transfer candidate fulfillment center based on a user input,

Arun Singhal discloses determining a second fulfillment center to transfer the item among the at least one transfer candidate fulfillment center in C 5, L 13 – 28, noting determining a “destination facility” based on desired inventory levels at each facility. To the extent to which Arun Singhal does not appear to explicitly disclose wherein the identified “destination facility” is based on user input, Greenberg, in para. 36, teaches that a “user” “who is tasked with replenishing product in a merchant's warehouse” requests product for a particular facility by using “a Peripheral Device 130” as an input device.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Greenberg in the invention of Arun Singhal / Gravelle with the motivation to provide “an inventory management system and methodology that advantageously tracks and manipulates inventoried quantities on multiple levels, including aggregate available quantity as well as warehoused physical units.” (Greenberg, para. 9)

Arun Singhal further discloses:

	• determining a transfer quantity of the items to be transferred to the second fulfillment center (C 5, L 22 – 25, determining an “amount of inventory” to be transferred to the second fulfillment center).

As per claim 5, Arun Singhal / Gravelle / Greenberg discloses the limitations of claim 4. Regarding the following limitation, Arun Singhal, modified by Greenberg as stated above, discloses that items are selected for transfer to another facility via user input as explained above. To the extent to which Arun Singhal does not appear to disclose the following limitation, Gravelle discloses wherein: 

• the transfer quantity of the items to be transferred to the second fulfillment center is determined to be less than or equal to a transferable quantity corresponding to the second fulfillment center based on the user input (12, 220, & esp. 329, noting that only seven units are transferred instead of all the units of a case i.e., the transfer quantity is less than a transferable quantity.). Rationale to combine Gravelle persists.

As per claim 14, Arun Singhal / Gravelle / Greenberg discloses the limitations of claim 12. To the extent to which Arun Singhal does not appear to disclose the following limitation, Gravelle discloses:

• wherein the processor is further configured to provide type information of the one or more second items to be accommodated in the tote based on the attribute information of the one or more second items such that items corresponding to a same attribute are accommodated in one tote (214, providing the “Product_ID(s)” of “product types” as well as “the quantity of each of the product types required at the needful facility” that are to be transferred. As per 216 & 218, an “empty MCS bin 224 b” is retrieved to store the plurality of items of the “product type” to be transferred.). Rationale to combine Gravelle persists.


Claims 7 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Arun Singhal / Gravelle / Greenberg, in view of Mugar et al. (US 20200210949 A1), in view of Lee et al. (US 20180218320 A1).

As per claims 7 & 13, Arun Singhal / Gravelle / Greenberg discloses the limitations of claims 4 & 12. To the extent to which Arun Singhal does not appear to explicitly disclose the following limitation, Mugar teaches:

• providing information for instructing to perform, on the one or more second items to be transferred to the second fulfillment center, an inspection task (Fig. 15A & para. 97, instructions to visually inspect item.), an inbound task (Fig. 15B & 98, providing instructions to sign for freight and capture image of inbound freight.). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Mugar in the invention of Arun Singhal / Gravelle / Greenberg with the motivation to provide “additional transparency to the parties involved in various industries.” (Mugar, Para. 2).

Arun Singhal further discloses:

	• providing information for instructing to perform, on the item to be transferred to the second fulfillment center,… a transfer distribution task in the first fulfillment center (C 16, L 9 – 24 & 48 – 56 and C 17, L18 – 35, providing crossdocking instructions for the transshipment items.).

To the extent to which Gravelle does not appear to explicitly disclose the following limitation, Lee teaches:

• providing information for instructing to perform, on the item to be transferred to the second fulfillment center, … then to perform a display task on the one or more second items after the one or more second items are unloaded in the second fulfillment center (30, after an item is unloaded, “send instructions to the user (via the eyeglass frames) regarding placement of the particular shipping container outside of the delivery vehicle… the control circuit may send instructions to the user regarding placement or movement of the shipping container and/or products according to the unloading plan and the product destination.” Also see 36.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Lee in the invention of Arun Singhal / Gravelle / Greenberg / Mugar with the motivation to “assist with unloading a delivery vehicle in an organized, efficient, and optimized manner.” (Lee, Para. 12).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN J KIRK whose telephone number is (571)272-6447. The examiner can normally be reached Monday -Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN J KIRK/Examiner, Art Unit 3628                                                                                                                                                                                                        

/RUPANGINI SINGH/Primary Examiner, Art Unit 3628